Citation Nr: 0405131	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  92-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1966 to July 1969.  

In January 1985, the Board of Veterans Appeals (Board) 
denied, in part, service connection for a psychiatric 
disorder.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 decision by 
the RO which, in part, found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a psychiatric disorder.  A personal hearing at 
the RO was held in March 1992.  

In February 1995, the Board denied the request to reopen the 
claim, and the veteran appealed to United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  
While the appeal was pending, the parties agreed to a joint 
motion to vacate the Board decision and remand for additional 
development.  The Court granted the joint motion in December 
1995.  The Board subsequently remanded the appeal to the RO 
for additional development in August 1996, May 2000, February 
and December 2002, and June 2003.  

In May 2000, the Board denied the veteran's claim of clear 
and unmistakable error (CUE) in the 1985 Board decision that 
denied service connection for a psychiatric disorder.  The 
veteran and his representative were provided a copy of that 
decision.  

By rating action in May 2002, the RO denied the claim of CUE 
in all previous rating decisions.  The veteran and his 
representative were notified of this decision in May 2002, 
and provided information pertaining to his appellate rights 
in June 2003.  A notice of disagreement was received in July 
2003, and a statement of the case was promulgated in October 
2003.  However, the veteran did not perfect an appeal within 
the prescribed time under 38 C.F.R. § 20.302(b)(1), and that 
claim became final.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for a psychiatric disorder was denied 
by the Board in January 1985.  

3.  The additional evidence received since the January 1985 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1985 Board decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran was specifically advised of the VCAA and of VA's 
duty to assist under this act by letter in March 2002.  

At the outset, the Board is cognizant of the recent decision 
by the Court in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), which held, in essence, that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the veteran's 
request to reopen his claim had been filed and initial 
adjudication had taken place before the VCAA was enacted.  
However, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The discussions as contained in the November 1991 
rating action, the February 1992 statement of the case (SOC), 
the May 1999, June 2001, and July 2002 supplemental 
statements of the case (SSOC), the August 1996, May 2000, and 
February and December 2002 Board remands, and the numerous 
letters from the RO have provided the veteran and his 
representative with sufficient information regarding the 
applicable rules.  Furthermore, numerous Reports of Contact 
beginning in 1997 clearly reflect the interaction between the 
veteran and the RO, and several attempts by the RO to assist 
the veteran in obtaining information regarding his claim.   
The SOC and the SSOCs provided notice of what was revealed by 
the evidence of record and why this evidence was insufficient 
to reopen his claim.  The letters also notified him of which 
evidence was to be provided by the veteran and which by the 
VA.  Thus, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  He was also advised of the evidence, not within 
the control of VA, that could not be obtain and was given 
ample time to obtain this information and submit it to the 
VA.  The veteran also testified at a personal hearing at the 
RO in March 1992.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decisions of the RO 
promulgated prior to providing the veteran full VCAA notice 
were void ab initio.  The result of this action would require 
that the entire rating process be reinitiated, with the 
claimant being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to reopened claims, and was given 
ample time to respond.  Thus, to allow the appeal to continue 
would result in nonprejudical error.  "The record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the request to reopen the 
claim of service connection for a psychiatric disorder.  
Accordingly, appellate review may proceed without prejudice 
to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finality

Service connection for a psychiatric disorder was denied by 
the Board in January 1985.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim is pertinent in the consideration of the 
issue on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the appellant did not request reconsideration of 
the Board's decision and no other exception to finality 
apply.  Furthermore, the Board found that there was no CUE in 
the prior Board decision.  Hence, the 1985 Board decision is 
final as to the evidence then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  New and material 
evidence is defined by regulations as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the January 1985 board 
decision included the veteran's service medical record, a 
letter from the Chief Psychiatry Resident, ambulatory care at 
Boston City Hospital, dated in November 1973, a January 1974 
VA psychiatric examination, a memo and VA outpatient report 
dated in April 1983, medical records from St. Vincent 
Hospital from 1977 to 1981, a January 1984 VA psychiatric 
evaluation, a February 1984 VA social workers report, and a 
transcript of a personal hearing at the RO in May 1984.  

The service medical records show that the veteran was seen on 
three occasions for complaints of nervousness and feeling 
shaky all over.  On November 27, and 29, 1968 while in the 
Brig, he complained of insomnia and nervousness.  He was 
alert, oriented, and did not appear to be anxious, and there 
was no evidence of psychosis.  The impression was no 
significant psychiatric problems.  He was also seen on March 
18, 1969, for similar complaints.  The impression at that 
time was insomnia.  On a Report of Medical History for 
separation from in July 1969, the veteran reported a history 
of nervous trouble and anxiety prior to service.  His 
separation examination showed his psychiatric status was 
normal.  

A November 1973 letter from the Chief Psychiatry Resident at 
Boston City Hospital indicated that the veteran was seen at 
the outpatient clinic for acute anxiety reactions from 
November 1971 to January 1972.  The veteran reported that he 
had been treated at St. Vincent's Hospital in New York 
beginning in January 1972, and that he had not been able to 
work for the past year because of his anxiety reaction 
disorder.  The physician indicated that the veteran's 
description was consistent with observations made at that 
facility in 1971 and 1972.  

A January 1974 VA psychiatric evaluation report noted a 
history of depression and anxiety symptoms, marked by 
momentary passing out and numbness all over his body since 
the death of his father two years earlier.  The veteran 
denied any attacks prior to the death of his father.  The 
diagnosis was anxiety reaction with conversion features.  

May 1977 medical records from St. Vincent Hospital indicated 
that the veteran was seen for acute anxiety attacks and 
depression irregularly since the previous year, but had 
dropped out of treatment.  The veteran reported hearing 
voices for three months, had been beating his girlfriend, and 
feared that he was falling apart.  The impression was 
borderline personality.  

An April 1983 VA memorandum and an April 1983 VA outpatient 
report noted a history of multiple hospitalizations beginning 
in 1971.  The assessment was possible personality disorder.  

A January 1984 psychiatric evaluation report indicated that 
the service medical records had been reviewed and made 
reference to his treatment for nervousness and insomnia in 
service.  The examiner commented that he questioned the 
veteran's credibility and offered several examples.  The 
examiner concluded that there was no evidence of anxiety 
attacks and that, because of his questions of credibility, he 
would not make a diagnosis based solely the veteran's self-
described history.  

A February 1984 social worker's evaluation indicated that the 
veteran's self-described history was inconsistent and that he 
appeared to be hiding something.  

The veteran offered no specific information concerning the 
onset of his psychiatric problems other than to say that he 
was treated in service.  In a statement received in April 
1984, the veteran reported that he was treated for 
psychiatric problems at a number of private hospitals in 1969 
and 1970.  

In January 1985, the Board found that there was no evidence 
of a chronic psychiatric disability in service or until more 
than one year after his discharge from service.  Service 
connection for a psychiatric disability was denied. 

The evidence added to the record since the January 1985 Board 
decision includes numerous medical records from various 
private and VA medical facilities for treatment from 1973 to 
the present, VA psychiatric examinations conducted in October 
1991, April 1999, and April 2001, numerous records from the 
Social Security Administration (including some duplicate 
reports), and a transcript of a personal hearing at the RO in 
March 1992.  

The post January 1985 evidence was received over a period of 
many years, and not always in chronological order; however, 
for the sake of clarity and to establish a timeline of the 
veteran's condition, the evidence will be reported 
chronologically, whenever possible.

VA requested records from the private medical facilities 
identified by the veteran where he claimed to have been 
treated for psychiatric problems from 1969 to the present.  
Several facilities, including Boston Medical (Boston City 
Hospital), Bellevue Hospital Center, Multiplex Rehabilitation 
Hospital, and St. Luke's Hospital responded that they had no 
records on file pertaining to the veteran.  Medical records 
from the remaining facilities identified by the veteran have 
been obtained and associated with the claims file.  

VA also obtained the veteran's service personnel records.  
The records show several disciplinary actions beginning in 
August 1967.  The veteran received company nonjudicial 
punishment (NJP) for sleeping on watch as a lookout while 
assigned to the Cutter Yakutat in August 1967.  On April 9, 
1968, he was transferred to the USCGC Bibb.  In May 1968, he 
received a company NJP for being AWOL (he returned 
approximately 8 hours late from a two day sick leave).  The 
following day, he was transferred to shore duty at Boston 
Coast Guard Base.  In November 1968, he was sentenced to 30 
days in the brig for being absent without leave (3.5 hours 
late reporting to duty), possession of another sailor's 
clothing, failure to stand security watch, and wearing 
civilian clothing while on duty.  The report noted that the 
veteran had been logged of four different occasions for 
missing muster and failing to stand a proper security watch.  
It was noted that he was frequently absent from his assigned 
duties for no good reason and did not work in harmony with 
his shipmates.  Repeated counseling by his Section Chief and 
Commanding Officer had very little effect on his attitude.  
At mast, the veteran offered no explanation except to say 
that he was framed.  In February 1969, he received a company 
NJP for being absent from his unit (one day).  In March 1969, 
he received a company NJP for possession of wine in his 
personal locker.  

VA examination conducted in October 1991 and numerous private 
and VA outpatient records, including records received from 
the SSA, showing treatment from 1973 to the present.  

The October 1991 VA examination report noted that the 
veteran's claims file was not available for review and that 
the available medical records were meager and incomplete.  At 
that time, the veteran provided the following history: he was 
bisexual; had a very traumatic upbringing; was adopted at the 
age of 51/2; his mother and step-mother were alcoholics and 
beat him repeatedly; that he was beat regularly by shipmates 
while in the Coast Guard; that he was raped a number of times 
while stationed in Boston; that he received help and then was 
discharged from the service; that he woke up screaming and 
yelling from nightmares of Vietnam twice a week.  The veteran 
reported that he enjoyed people, liked to mingle, went to 
bars, had a girlfriend, and denied anything consistent with a 
flashback.  The examiner noted some evidence of psychogenic 
amnesia, restricted range of affect, fear of being abandoned, 
loneliness, feelings of detachment and estrangement, and a 
foreshortened sense of the future.  There was no anhedonia.  
The veteran had difficulty falling asleep, irritability and 
outbursts of anger, difficulty with concentration, and 
hypervigilance.  There was no evidence exaggerated startled 
response.  The examiner indicated while there were references 
to PTSD in the available records and that the veteran's 
history was consistent with PTSD, he found no evidence of 
PTSD.  On the other hand, he noted that the veteran had 
classic symptoms of anxiety which were consistent with panic 
attacks.  The examiner indicated that it was difficult to 
offer an assessment of the veteran's case without the entire 
record, but offered the diagnosis of panic attacks and rule 
out PTSD.  

A VA hospital discharge report in December 1991 indicated 
that the veteran was admitted in November with a history of 
panic attacks.  The veteran stated that his symptoms of panic 
disorder began after he was raped in service.  He reported 
sexual abuse by his step-mother when he was about 9 years 
old; cross dressing since he was a teenager; said that he 
enjoyed cross dressing; that he liked to go out to bars while 
cross dressed and to dance with females and flirt with males, 
he had periods of wishing he were a woman, but at the present 
time he enjoyed his masculinity.  He also reported a history 
of several homosexual interactions as a teenager, but none 
since that time.  He requested to be discharged against the 
recommendations of the medical staff.  The discharge 
diagnosis was anxiety disorder.  

A letter and treatment records from Washington County Mental 
Health Service, Inc., were received in March 1992.  The 
letter indicated that the veteran was initially treated at 
that facility for panic disorder in July 1988, and that he 
did not keep an appointment in August 1988.  

At the personal hearing in March 1992, the veteran testified 
that he was treated for panic attacks on a couple of 
occasions during service; that he was treated for a nervous 
condition at Boston City Hospital a couple of months after 
discharge from service and at a number of other medical 
facilities thereafter, and that he hadn't held a job for more 
than a week or so since his discharge from service because of 
his psychiatric problems.  

In a statement received in October 1996, the veteran reported 
that two servicemen,  regularly harassed him, beat him about 
the face and body, and dragged him all over the deck of the 
Coast Guard Cutter (USCGC) Yakutat.  The ship's doctor 
treated him for exhaustion and ordered that the mistreatment 
stop, but that it did not.  Later, when he was station at the 
Boston Coast Guard (CG) Base, the two waited for him outside 
of a restaurant and beat him severely.  He called the police 
but the two men departed for Vietnam the day after the 
incident.  A third incident involved an unidentified sailor 
from the Boston CG Base.  The veteran said that he was held 
and sodomized by the sailor in a shower late at night.  

The veteran recalled one night while he was lying in his 
bunk, he heard the several sailors talking in the hallway.  
They came into his room, put a blanket over him, gagged him 
with a pillow, beat him, and violated him with a broomstick.  
He reported the incident to the Base Morale officer (BMO) the 
following morning.  The officer asked if he wanted to be 
transferred or discharged from the service, and then said 
that he was recommending the veteran be discharged from the 
service.  He told the veteran that it would do him no good to 
pursue charges against his attackers.  The following morning, 
he reported to sick call with uncontrollable shakes and 
nervousness and was given Librium.  He said that he was 
discharged from the service two weeks later, and that six 
months later he was rushed to the Boston City hospital and 
given Valium.  From there, he was referred to the Boston 
Evening Clinic for follow-up care and was treated at a number 
of other hospitals from 1969 to 1975.  He attended a number 
of schools under the GI Bill but was too sick to complete his 
courses, and has been unable to retain steady employment 
since service because of these incidents.  He also reported 
nightmares and flashbacks of "gunfire," "explosions of 
motor fire" and "shells going off" from Vietnam.  

Concerning the off base assault, in April and August 1997, VA 
attempted but was unable to obtain, by operation of State 
law, any information from the Boston Police Department 
concerning the claimed beating incident outside a restaurant 
during service.  The veteran was notified of this in October 
1997, and was told that he should contact the police 
department directly and request copies of any available 
records.  The veteran did not respond to the notification 
letter, nor has he submitted any additional evidence 
concerning this matter.  

As to his request that VA obtain the personnel rosters from 
the two ships and the CG base where he claimed to have been 
raped and beaten by two sailors, the RO attempted to obtain 
this information, but was informed that there would be a 
monetary charge which VA is prohibited from paying.  In 
October 1997, the veteran was informed that he could obtain 
this information through the Freedom of Information Act 
(FOIA), but replied that he could not afford to do so.  

The veteran provided the names and addresses of three 
servicemen who he believed could provide information 
regarding his claim.  The RO sent letters to the three 
requesting that they provide any information concerning the 
veteran's claim of having been beaten and raped during 
service.  Statements were received from two of the men; the 
third serviceman did not reply.  A September 2000 letter from 
the Captain of the Yakutat was to the effect that the veteran 
was attached to the deck force and that he was an average 
seaman, although he appeared to be rather immature.  He also 
confirmed that the two seamen (identified by the veteran as 
the two sailors who regularly beat him) were shipmates during 
this time.  In a January 2001 statement, one sailor 
identified himself as a Boatswains mate, second class, on the 
USCGC Yakutat.  He said that he recalled that the veteran 
worked for him on the mess deck most of the time, that it was 
not uncommon for new personnel to be picked on and bullied, 
and that the veteran was teased more than most, probably 
because of his size.  He also stated that he had no knowledge 
that the veteran was ever sexually abused or beaten.  

VA attempted to confirm the veteran's complaints of 
mistreatment through the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  A March 1999 response 
from that agency was to the effect that claims of harassment, 
beatings, and sexual assault in service which were not 
reported could not be verified.  

On VA psychiatric examination in April 1999, the examiner 
indicated that he had reviewed the claims file, including the 
veteran's service medical and personnel records.  The 
examiner indicated that while the veteran's reported history 
of being abused and raped in service appeared consistent with 
earlier statements in the record, the veteran was very 
sketchy as to the details of dates, places, and times of the 
events.  He noted that the veteran was quite psychotic and 
that it was difficult to get any relevant history or to 
comment on his PTSD symptoms because of his significant 
paranoia.  After mental status examination, he concluded that 
the veteran's most pressing psychiatric problem was 
schizophrenia, paranoid type.  

In an addendum report in April 1999, the VA psychiatrist 
stated that he believed that the diagnosis of schizophrenia 
was warranted regardless of the veteran's military service.  
He noted that the veteran's claim of having been sodomized in 
service could not be confirmed by any evidence of record and 
that his severe psychotic state made it impossible to say 
whether the incident ever occurred.  Based on his experience 
with schizophrenic patients, he found that fixed-false 
beliefs of a paranoid nature were quite common and difficult 
to collaborate with any objective evidence, and that it was 
not easy to convince patients otherwise.  He opined that such 
was the case with the veteran, and that the diagnosis would 
be appropriate regardless of his military service.  

Evidence received from the Social Security Administration 
(SSA) in or around August 2000 and February 2002 showed that 
the veteran filed claims for disability benefits on several 
occasions beginning in the mid 1970's.  The records include 
numerous medical reports, primarily from the VA, and show 
treatment for various maladies beginning in 1973.  Some of 
the records are duplicates of reports already in the claims 
file while others reflect more recent treatment and do not 
provide any additional probative information.  Therefore, the 
Board will discuss those records which provide additional 
probative information.  

A progress note from St. Vincent's Hospital dated in May 
1973, indicated that the veteran reported "anxiety attacks" 
since the death of his father two years earlier.  He said 
that he didn't like being in the service because of the 
"ribbing" that he received from other sailors, but that he 
liked being in Vietnam because of the experience of traveling 
and going out.  He said that he was discharge from service 
when it was discovered that he was a homosexual.  

On a private psychiatric evaluation for SSA in December 1974, 
the veteran admitted to homosexual practices while in and out 
of military service, and said that he frequented gay bars.  
He reported that he was raped by a man who gave him a ride.  
The veteran said that his psychiatric problems began after 
the death of his (adopted) father.  The diagnosis was 
hysterical neurosis, conversion type.  

On a psychological evaluation for SSA disability in February 
1975, the veteran reported that his symptoms began several 
months after the death of his father, and that he had been 
well prior to that time.  Psychological testing revealed 
overall borderline functioning with impaired efficiency, 
slowed thinking and distorted ideational processes which may, 
at time, lead to misinterpretation of reality.  His history 
indicated that his adjustment since mid-adolescence had 
become increasingly disturbed, aggravated by the death of his 
father.  Although he had many conversions and other symptoms 
of hysterical neurosis, he appeared too disturbed to be 
considered merely neurotic.  His tendency to distort reality 
and capacity for personality disorganization, in the absence 
of know previous schizophrenic episodes, suggested a 
diagnosis of borderline or latent schizophrenia.  The 
prognosis was cautiously hopeful, in view of his youth and 
absence of any past overt schizophrenic episodes.  

On a VA competency examination in July 1982, the veteran 
reported that he had been feeling depressed and lonely since 
his father died.  He made no mention of any physical sexual 
abuse in service.  

A report from C. McAree, M.D., dated in February 1985, 
indicated that the veteran reported a history of 
hyperventilation, panic attacks, nightmares, and disturbed 
sleep since service.  He said that he was raped twice in 
service and beaten up constantly.  After the rapes, he became 
a homosexual, and was discharged from service because of his 
homosexuality.  He reported being in combat action in Vietnam 
where he was posted to the Mekong Delta.  He was terribly 
upset by the violence of war and cannot even see a war movie 
without it having an adverse effect on him.  The veteran 
enjoyed cross dressing, bondage, and sado-masochistic type 
experiences.  The overall impression was panic attacks with 
agoraphobia and homosexuality.  

At this point, the Board must address the veteran's 
contentions that his current psychiatric problems are related 
to having been beaten and raped in service.  The Board notes 
that while veteran never reported these events previously, 
the nature of his claim remains the same.  That is, that he 
has a psychiatric disorder which began in service.  Thus, the 
question to be resolved is whether the additional evidence is 
new and material to reopen the claim.  Because the veteran 
claims that his psychiatric problems are due to personal 
assault in service, VA has a heightened duty to develop the 
claim for alternative evidence.  In this case, VA undertook 
additional development in accordance with the provisions of 
VA Adjudication Manual M21-1.  See also, Patton v. West, 12 
Vet. App. 272 (1999).  The veteran was asked to provide 
detailed information concerning the events and circumstances 
of the claimed incidents, and was informed that he may submit 
any other information that he felt was relevant.  His service 
personnel records were obtained and VA attempted to obtain 
records from a number of sources identified by the veteran 
which he believes will confirm his allegations.  

Regarding being beaten by 2 servicemen outside a Boston 
restaurant, VA has been unable to obtain any information from 
the Boston police department, including whether a police 
report was ever filed, and the veteran has not provided any 
objective evidence showing that claimed incident occurred.  
The Board notes that while the veteran described being 
severely beaten at that time, he has never claimed to have 
sought medical attention for any residuals from the beating.  
In fact, he never sought medical attention for any of the 
claimed beatings he sustained during service.  The Board 
finds this significant, particularly in respect to the 
incident of being raped with a broom stick as such a violent 
assault would certainly have resulted in considerable 
injuries, quite possibly causing internal damage.  Yet the 
veteran said that he went to sick call the next day and 
complained of being nervous.  While he has never provided any 
specific information as to the date of this incident, the 
service medical records show that he was seen on sick call in 
March 1969 for nervousness, difficulty sleeping at night, and 
having the shakes all over.  He also asked to see the BMO.  
The impression was insomnia, and he was given a one-day 
supply of Seconal.  The report does not show any complaints 
or findings suggesting that he had been beaten or raped.  
Given his descriptions of having been beaten regularly and 
severely about the head and body on numerous occasions and 
being violate with a broom stick, one would expect some 
residual bruising or other physical evidence.  Yet the 
service medical records are completely silent for any 
complaints, treatment, or abnormalities suggesting that he 
was physical assaulted.  

While the record shows that the veteran requested to see the 
BMO in March 1969, the content of any conversation would be 
pure speculation at this point.  The Board points out that, 
contrary to the veteran's assertions that he was discharged 
from service two weeks after this incident, the record shows 
he was not discharge until July 18, 1969, four months after 
this incident.  The service medical records show that the 
veteran was seen on two other occasions prior to his 
discharge from service, once for a left toe injury and the 
other time for left forearm pain.  

Because the record shows that the veteran was disciplined 
several times during service, the Board must consider whether 
these actions represented some type of behavioral changes 
indicative of a possible stressor.  After reviewing the 
claims file, the Board finds no basis to conclude that the 
disciplinary actions were indicative of a stressor suggesting 
personal assault.  Although the veteran attempts to explain 
away the disciplinary actions as being due to fear from 
abuse, there is nothing in the record to support his 
assertions.  Moreover, he has provided no alternative 
evidence that even remotely supports his assertions.  

The veteran's first disciplinary action was for being asleep 
on watch, which he claims was due to a lack of sleep because 
he was beaten and harassed by two sailors.  As noted above, 
there is no objective evidence that he was ever beaten during 
service.  Although he was seen on sick call on numerous 
occasions for various problems, there were no complaints or 
findings indicative of any type of physical abuse and nothing 
suggesting that he was treated for exhaustion.  Given the 
fact that there are always people on duty on a military ship, 
including security personnel at night, the Board finds it 
unreasonable to believe that no one ever saw or heard him 
being beaten or dragged across the decks of the ship.  The 
statement from one of his immediate supervisor on the 
Yakutat, also weighs against his claim of having been 
physically abused.  

The veteran offered no explanation for his second 
disciplinary action in May 1968 for returning late from twos 
of day sick leave.  In a statement received in June 1969, the 
veteran said that he went AWOL on one occasion (but didn't 
identify which occasion) out of fear, and that he was 
"caught" and brought back to the ship and then put in the 
Brig.  The evidentiary record show a very different scenario.  
In November 1968, the veteran was absent from his ship for 31/2 
hrs, missed watch and, when he did show up, apparently wore 
civilian clothing on watch.  He was also charged at that time 
with unlawful possession of another sailor's clothing.  The 
Board assumes that this is the same incident, as this was the 
only time he was sent to the Brig.  The disciplinary report 
shows that it was the veteran who had problems adhering to 
the rules and responsibilities of military service.  The 
report indicates that he was frequently absent from his 
assigned duties for no good reason and did not work well with 
shipmates.  He was counseled by his superiors on numerous 
occasions with no improvement.  The Board finds it 
significant that the veteran never once mentioned that he was 
being mistreated, harassed, or abused during any of his 
counseling sessions with his superiors.  His last 
disciplinary action was for possession of wine in his locker.  
Again, the veteran offered no explanation for this charge.  

The additional evidence is, in part, new, in that it has not 
previously been considered.  However, this evidence is 
essentially cumulative and redundant of information 
previously considered.  The evidence previously reviewed 
showed no significant symptoms or diagnosis of a chronic 
psychiatric disorder, including a psychosis in service or 
until more than one year after his discharge from service.  
The new evidence shows treatment for anxiety type problems 
from 1971, shortly after his stepfather's death, to the 
present.  The earliest medical evidence suggesting the 
possibility of a psychosis was in 1975, some six years after 
service.  As a whole, the additional medical evidence does 
not offer any new probative information relating the 
veteran's current psychiatric problems to military service 
and is merely cumulative of evidence already of record.  In 
fact, the evidence is to the contrary.  That is, while the 
veteran now asserts that he has had chronic problems since 
service, the evidence added to the record shows that his 
current problems began after the death of his father in the 
early 1970's.  The Board finds the objective evidence 
recorded contemporaneously with treatment in the early 1970's 
is more reliable than the veteran's current assertions which, 
according to a VA psychiatrist, is unreliable given his 
severe psychotic state.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



